COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-18-00183-CV


IN THE INTEREST OF O.R. AND
M.R., CHILDREN



                                      ------------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 16-07740-211

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      Appellant filed a timely notice of appeal from the trial court’s May 8, 2018

“Order of Termination.” The trial court subsequently granted appellant’s motion

for new trial on July 2, 2018, while it still had plenary jurisdiction over the case.

See Tex. R. Civ. P. 329b(e).

      On July 9, 2018, we informed the parties that it appeared the trial court’s

granting of the motion for new trial rendered this appeal moot and that the appeal

      1
       See Tex. R. App. P. 47.4.
would be dismissed as moot unless, on or before July 19, 2018, any party

desiring to continue the appeal filed a response showing grounds for continuing

the appeal. Neither party filed a response.

      Accordingly, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                PER CURIAM

PANEL: BIRDWELL, GABRIEL, and KERR, JJ.

DELIVERED: July 26, 2018




                                        2